     Case 2:20-cv-08012-SVW-RAO Document 16 Filed 12/10/20 Page 1 of 4 Page ID #:76




 1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
      21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6    abacon@toddflaw.com
 7    Attorneys for Plaintiff

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA

10
      TERRY FABRICANT, LOUIS                    Case No. 2:20-cv-08012-SVW-RAO
11    NAIMAN, and BLAKE COOLEY,
12    individually and on behalf of all
                                                STIPULATION AND PROPOSED
      others similarly situated,
13                                              ORDER TO STAY ACTION

14                 Plaintiffs,                  Honorable Stephen V. Wilson

15          v.
16
      STATE FARM MUTUAL
17    AUTOMOBILE INSURANCE
18    COMPANY and DOES 1 through 10,
      inclusive, and each of them,
19

20                 Defendants.
21

22          Pursuant to Local Rule 7.1, Plaintiffs, Terry Fabricant, Louis Naiman, and
23    Blake Cooley (collectively “Plaintiffs”), and Defendant, State Farm Mutual
24    Automobile Insurance Company (“Defendant”), by and through their undersigned
25    counsels of record, hereby stipulate and agree as follows:
26    ///
27    ///
28

                                 STIPULATION AND ORDER TO STAY CASE
     Case 2:20-cv-08012-SVW-RAO Document 16 Filed 12/10/20 Page 2 of 4 Page ID #:77




 1          WHEREAS, on December 4, 2020, Defendant filed its Notice of Motion and
 2    Motion to Dismiss the Complaint or, in the Alternative, to Stay the Action
 3    (Document #14); and
 4          WHEREAS, said Motion is set for a hearing before the Court on January 4,
 5    2021 at 1:30 p.m.; and
 6          WHEREAS, pursuant to Local Rule 7-9, Plaintiffs’ response in opposition to
 7    said Motion is due on or before December 14, 2020; and
 8          WHEREAS, Plaintiffs are in agreement to staying this action pending the
 9    United States Supreme Court’s ruling in Facebook, Inc. v. Duguid, et al., Supreme
10    Court Dkt. No. 19-511;
11          NOW, THEREFORE, Plaintiffs and Defendant hereby stipulate and agree as
12    follows:
13          1.     That this Action be stayed pending the United States Supreme Court’s
14    ruling in Facebook, Inc. v. Duguid, et al.;
15          2.     That Defendant’s Motion to Dismiss shall be removed from the Court’s
16    calendar without prejudice to its refiling by Defendant; and
17          3.     That Defendant shall file a responsive pleading to Plaintiffs’ Complaint
18    within 30 days after the United States Supreme Court’s ruling in Facebook, Inc. v.
19    Duguid, et al.
20    SO STIPULATED:
21
      Dated: December 10, 2020         Respectfully submitted,
22

23
                                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.

24                                         By: /s/ Todd M. Friedman
25                                             Todd M. Friedman
                                               Attorney for Plaintiffs Terry Fabricant,
26                                             Louis Naiman, and Blake Cooley
27    ///
28

                               STIPULATION AND ORDER TO STAY CASE
     Case 2:20-cv-08012-SVW-RAO Document 16 Filed 12/10/20 Page 3 of 4 Page ID #:78




 1
                                   SHEPPARD, MULLIN, RICHTER &
                                   HAMPTON LLP
 2

 3
                                       By: /s/ Jay T. Ramsey
                                           Jay T. Ramsey
 4                                         Attorney for Defendant State Farm
 5                                         Mutual Automobile Insurance Company
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             STIPULATION AND ORDER TO STAY CASE
     Case 2:20-cv-08012-SVW-RAO Document 16 Filed 12/10/20 Page 4 of 4 Page ID #:79




 1
                                    PROOF OF SERVICE

 2          I, the undersigned, certify and declare that I am over the age of 18 years,
 3    employed in the County of Los Angeles, State of California, and not a party to the
 4    above-entitled cause. On December 10, 2020, I served a true copy of the
 5    STIPULATION AND PROPOSED ORDER TO STAY ACTION on all counsel of
 6    record via the ECF Filing System:
 7
      Executed on December 10, 2020, at Woodland Hills, CA
 8

 9          [X] I hereby certify that I am a member of the Bar of the United States District

10    Court, Central District of California.

11          [ ] I hereby certify that I am employed in the office of a member of the Bar
12    of this Court at whose direction the service was made.
13
            [X] I hereby certify under the penalty of perjury that the foregoing is true and
14
      correct.
15

16

17       By:       /s/ Todd M. Friedman
18                 Todd M. Friedman, Esq.
                   Attorney for Plaintiffs
19

20

21

22

23

24

25

26

27

28

                                STIPULATION AND ORDER TO STAY CASE
